Citation Nr: 1421510	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-15 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 
 
Although the issue of entitlement to a TDIU was not certified for appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has raised the matter of unemployability due to his service-connected disabilities during the pendency of the present claim.  Therefore, the issue of entitlement to TDIU has been raised by the record, and is properly before the Board.   The issue will be addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

The issues of an increased rating for tinnitus and an increased rating for hearing loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his May 2011 substantive appeal, the Veteran indicated that his cardiovascular condition had worsened since he was last examined for VA purposes in 2010.  A more current examination is indicated.  

The Veteran also indicated he had an upcoming evaluation by a private cardiologist.  Records of this, and any more current treatment should be sought.  

Lastly, the Veteran indicated in his formal 2011 appeal to the Board, that he was selling his business because of his physical condition, raising a TDIU claim.  This matter should be developed, as indicated below.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter addressing VA's duty to notify with respect to his TDIU claim, to include a VA Form 21-8940.  The letter must give the Veteran the opportunity to address how his service-connected disabilities impact his ability to work.

2.  Notify the Veteran that he may submit lay statements from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his service-connected disabilities and the impact of those conditions on his ability to work.  

The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3. Ask the Veteran to identify the places at which he has had cardiac care or treatment since May 2011, the records of which should be sought.  In any event, records of any VA cardiac treatment dated since May 2011 should be associated with the claims file.  

4.  Then schedule the Veteran for an examination with an appropriate person or persons to determine extent of impairment caused by his coronary artery disease, and the impact of his service-connected disabilities, (coronary artery disease, tinnitus and hearing loss) on his ability to secure or follow a substantially gainful occupation.  The claims folder must be reviewed by the examiner/s and all necessary tests should be conducted and clinical findings should be reported in detail.

Regarding employability, the examiner is requested opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service connected disabilities alone render him unable to secure or follow a substantially gainful occupation.  The examiner must take into consideration the Veteran's level of education, training, and previous work experience.  

5.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 






appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

